      Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


SADIE MICHELE BLANCHARD ET AL                                   CIVIL ACTION
VERSUS                                                          NO. 20-2400
JEFFREY SCOTT TILLMAN ET AL                                     SECTION “B”(5)
                              ORDER AND REASONS

       IT IS ORDERED that the motion for leave to amend notice

of removal is GRANTED. Rec. Doc. 8.

       IT   IS    Further   ORDERED      that   the    motion   to    remand    is

DENIED WITHOUT PREJUDICE           to   reconsider    upon   timely   subsequent

discovery        and   additions    of    non-diverse    defendants     who    are

currently listed as unnamed persons/entities. See Rec. Docs. 9 &

14.

      I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On August 19, 2020, plaintiffs filed a Petition for Damages

and Fines pursuant to La. R.S. 18:1463 and La. Civ. Code Art. 2998

in the 22nd Judicial State Court for the Parish of St. Tammany,

State of Louisiana. Rec. Doc. 9-1 at 2.

       In October 2019, S. Michele Blanchard (“Blanchard”) was a

candidate for the Louisiana House of Representatives District 76

race. Rec. Doc. 1-1 at 2. During that time, defendant Jeffrey Scott




                                          1
   Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 2 of 12



Tillman (“Tillman”) was an employee/agent of defendant U.S. Term

Limits as its Deputy Filed Directory. Rec. Doc. 9-1 at 2. During

the election, Tillman allegedly solicited information through a

private     email    account   from   Blanchard,   seeking   information

regarding her position on congressional term limits. Id. On August

20, 2019, Blanchard asserts she responded to Tillman’s request

stating, “I have no objection to term limits for Congress or any

other elected office.” Id.

     According to Plaintiffs, despite Blanchard’s response, U.S.

Term Limits launched a negative social media campaign weeks prior

to the election and published four (4) attack “mailers” that

contained allegedly false statements. Id. at 3. Per Plaintiffs,

the mailers “included scurrilous, false, or irresponsible, adverse

comments” about Blanchard as a candidate and included a statement

that Blanchard opposed term limits for Congress “in an effort to

inflame the voters and constituents. . .” Id. at 4. Moreover,

Plaintiffs allege that the defendants deceived voters by holding

themselves out to be constituents, and in doing so, they knowingly

and intentionally lied to the District 76 voters, interfered with

a local election, and defamed Blanchard in the process. Id. Lastly,

Plaintiff    argue   that   the defendants’   actions   in creating      and

publishing the attack mailers to voters was done with actual malice

and knowledge that each mailer contained false statements with

reckless disregard for the truth. Id. Therefore, the plaintiffs

                                      2
   Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 3 of 12



assert that defendants’ alleged conduct resulted in violations of

election law, defamation of Blanchard, and enrichment without

cause. Id.

     On September 1, 2020, Defendants removed the state action to

federal court on the grounds of complete diversity and damages in

excess of $75,000. Rec. Doc. 1 at 2. Specifically, per Defendant,

complete diversity between the parties exist because Plaintiffs

are Louisiana residents, Tillman is a resident of the State of

Michigan and U.S. Term Limits is domiciled in the District of

Columbia. Id. Moreover, Defendants assert that based on the face

of the petition, it appears that Plaintiffs’ demand exceeds the

statutory threshold. Id. Notably, the notice of removal did not

contain any indication that Tillman consented to the removal.

     In view of their omission, on October 1, 2020, Defendants

filed a Notice of Errata and Consent to Removal, advising the Court

of the omitted consent and characterizing it as a “technical

error.” Rec. Doc. 7. The following day, Defendants sought leave to

file an amended notice of removal in an attempt to clarify that

both defendants consent to the removal. Rec. Doc. 8.

  II.   LAW AND ANALYSIS

     District Courts have original jurisdiction, called diversity

jurisdiction,   over   all   civil       actions   where   the   matter   in

controversy exceeds $75,000 and is between citizens of different

states. 28 U.S.C. §1332(a). If a civil action over which the

                                     3
   Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 4 of 12



district courts of the United States have original jurisdiction is

brought in a State Court, it “may be removed by the defendant or

defendants, to the district court of the United States for the

district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). Defendants must file a notice of

removal pursuant to 28 U.S.C. §1446. Generally,

     “[t]he notice of a removal of a civil action or
     proceeding shall be filed within 30 days after the
     receipt by the defendant, through service or otherwise,
     of a copy of the initial pleading setting forth the claim
     for relief upon which such action or proceeding is
     based,”

28 U.S.C. § 1446(b)(1).

     However,

     “if the case stated by the initial pleading is not
     removable, a notice of removal may be filed within 30
     days after receipt by the defendant, through service or
     otherwise, of a copy of an amended pleading, motion,
     order or other paper from which it may first be
     ascertained that the case is one which is or has become
     removable.”

28 U.S.C. § 1446(b)(3). As such, the removing party bears the

burden of showing that removal was proper, and any ambiguities are

to be strictly construed in favor of remand. See Manguno v.

Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir.

2002).

     i.   The Named Parties are Completely Diverse

     Plaintiffs   allege   that   complete    diversity    is   destroyed

because unnamed defendants who worked in concert with the named


                                   4
     Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 5 of 12



defendants are likely Louisiana residents. Rec. Doc. 9-1 at 5. 28

U.S.C. § 1441 et seq. sets forth the procedural requirements for

removal and states, “in determining whether a civil action is

removable on the basis of the jurisdiction under section 1332(a)

of this title, the citizenship of defendants sued under fictious

names shall be disregarded.” 28 U.S.C. § 1441(b)(1).

      Plaintiffs refute that this is a case involving “fictitious

defendants” as U.S. Term Limits allegedly knows the identity of

John Doe, Jane Doe and/or Corporate Defendants A through Z, but

their respective identities and residencies will not be known until

formal discovery occurs. Rec. Doc. 9-1 at 5. As such, Plaintiffs

believe that these unnamed defendants who allegedly worked in

concert with Tillman and U.S. Term Limits are Louisiana residents,

which would effectively destroy diversity. Id. at 6.

      Motions to remand have been denied where the citizenship of

fictitious defendants was disregarded for purposes of determining

diversity jurisdiction. See Hill v. Geovera Specialty Ins. Co., No.

CV   20-1896,     2020   WL   5411731,       at   *1     (E.D.La.   Sept.   9,     2020)

(Lemmon,    J.)    (“Geovera    contends          that    in   filing   suit     against

ServPro, plaintiff sued a fictitious entity, and pursuant to 28




                                         5
      Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 6 of 12



U.S.C.      §1441.    .   .the    court      may    not     consider    ServPro’s non-

diverse citizenship.”); see also Burns v. Home Depot U.S.A., Inc.,

No. CV 20-1062, 2020 WL 4504398, at *1 (E.D.La. Aug. 5, 2020)

(Guidry, J.)(Citizenship          of     fictious     defendants       was    disregarded

for purposes of determining diversity jurisdiction.)

       In relying on the cited caselaw, the defendant is correct in

stating    that    John   Doe,    Jane      Doe    and/or    Corporate       Defendants   A

through Z are fictitious defendants whose respective residencies

are    generally     disregarded      for    diversity       concerns.   However,      the

defendant     is   incorrect     in    stating,      “Plaintiffs’      novel     argument

that Defendant should somehow be able to identify and then supply

the citizenship of the fictious defendants flies in the face of

the plain language of the statute and established jurisprudence.”

Rec. Doc. 14 at 3.

       However,    the    court       nevertheless        has   authority       to   grant

leave to amend the complaint to substitute a non-diverse party

for a fictitious defendant pursuant to the Hensgens factors. See

Whiddon v. Wal-Mart Stores, Inc., 2005 WL 14912, at *2, n. 1

(E.D.La. Jan. 3, 2005); see              Hensgens v. Deere         & Co., 833 F.2d

1179 (5th Cir. 1987). Providing such amendment is timely filed and




                                            6
      Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 7 of 12



has     good     cause,    conceivably,        remand    for      lack    of     complete

diversity may follow. Doleac v. Michaelson, 264 F.3d 470, 475-77

(5th Cir. 2001).

        At present,       both   plaintiffs      are    domiciled        in    Louisiana,

Tillman is a resident of Michigan, and U.S. Term Limits is domiciled

in the District of Columbia. Rec. Doc. 1 at 2. Without regard to the

citizenships of John Doe, Jane Doe, and Corporate Defendants A

through Z, complete diversity exists between the named parties. As

noted     earlier,       substitution    of     the     true     identities      of       John

Doe,     Jane     Doe,    and    Corporate      Defendants        A   through         Z    and

showing them as Louisiana residents, may destroy diverstiy.

       ii.     The Amount in Controversy Likely Exceeds $75,000

       The plaintiffs also argue that this Court should remand the
case back to state court because the amount in controversy does

not exceed $75,000. Rec. Doc. 9-1 at 6. The removing party carries

the     burden     of     establishing        that     federal     subject       matter

jurisdiction exists. Allen v. R & H Oil & Gas Co., 63 F.3d 1326,

1335 (5th Cir. 1995). The court must determine the amount in

controversy from the following two-fold inquiry: (1) whether it is

facially apparent from the complaint that the claim exceeds the

                                          7
     Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 8 of 12



jurisdictional minimum and (2) if it is not facially apparent, the

court may turn to “summary judgment-type” evidence to ascertain

the amount. Hartford Ins. Group v. Lou-Con, Inv., 293 F.3d 908,

910 (5th Cir. 2002) (per curiam). Moreover, “when a complaint does

not allege a specific amount of damages, the party invoking federal

jurisdiction must prove by a preponderance of the evidence that

the amount in controversy exceeds the jurisdictional amount.” St.

Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).

      Just    as    the     plaintiff     alleges,    Louisiana    law   prohibits

plaintiffs from specifying a specific amount of damages in their

complaint. See La. C.C.P. Art. 893. Thus, within the context of

removal, the defendant seeking to maintain federal jurisdiction

must do more than make an unsupported assertion that damages in

excess of $75,000 is facially apparent from the complaint. Miller

v. Mbna America Bank, N.A., 2006 WL 8453954, at *2 (S.D.Miss. Aug.

28, 2006) (defendants’ unsupported assertion that it was facially

apparent     from     the     complaint     that     the   claim    exceeded    the

jurisdictional            minimum    was       insufficient        to    establish

jurisdiction). “The preponderance burden forces the defendant to

do   more    than   prove     that   [p]laintiff     might    recover    more   than

$75,000.00 – it means that [d]efendant must produce evidence that

establishes        that    the   actual    amount     in   controversy     exceeds

$75,000.00.” Id. (citing De Aguilar v. Boeing Co., 47 F.3d 1404,

1412 (5th Cir. 1995)(emphasis added)).

                                           8
      Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 9 of 12



          The defendants argue that the damages prayed for in the

complaint reasonably exceed the jurisdictional minimum. Rec. Doc.

14 at 5. As noted by the defendants, Plaintiffs seek $2,000, which

is   the     maximum         fine    permitted       under      La.    R.S.    18:1463(F)      for

violations of state election laws. Rec. Doc. 14 at 4; Rec Doc. 1-

1    at    18.    Plaintiffs         also   seek      damages         exceeding      $50,000    in

connection with lost campaign contributions. Rec. Doc. 14 at 4;

Rec. Doc. 1-1 at 20. Additionally, the plaintiffs allege damages

stemming         from    Blanchard’s        lost      opportunity        to     serve    in    the

Louisiana         House       of     Representatives            (where        the    salary     is

approximately           $17,000      per    year),        special     damages       required   to

restore Blanchard’s good name, attorney’s fees, and contributions

U.S. Term Limits received from the attack mailers. Rec. Doc. 14 at

5.

          Plaintiffs seek attorney’s fees and damages relating to a

lost job opportunity, reputational damage, and unjust enrichment

in    addition          to     the    statutory           damages      for      election       law

violations.        Therefore,          because       it    is    facially       apparent      that

the amount in controversy exceeds $75,000 and the parties                                      are

completely         diverse,          this    Court         shall       retain       jurisdiction

over the instant matter pursuant to Section 1332(a).




                                                 9
   Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 10 of 12



     iii. Defendants are granted leave to amend the technical
          defect in the notice of removal

     In   addressing   the   omission   of   Tillman’s   consent   in     the

original notice of removal, the defendants separately request that

the Court grants them leave to file an amended notice of removal,

containing Tillman’s consent to removal. Id. at 6. Upon filing a

notice of removal within thirty days of service, “all defendants

who have been properly joined and served must join in or consent

to the removal of the action.” 28 U.S.C. § 1446(b). This so called

“rule of unanimity” requires that all served defendants either

join or otherwise file a written notice of consent to removal

before the thirty-day removal period expires. Cotton v. Marriot

International Inc., 2018 WL 2949088, at *1 (E.D.La. June 13, 2018)

(citing Getty Oil Corp. v. Insurance Co. of North America, 841

F.2d 1254, 1261-62 (5th Cir. 1988); see also Forman v. Equifax

Credit Info. Services, Inc., 1997 WL 162008, at *1 (E.D.La. April

4, 1997) (Clement, J.) (“It is well settled in the Fifth Circuit

that all defendants who have been served before removal must

consent to removal within 30 days after service on the first

defendant.”).

     Section 1653 “grants courts the authority and discretion to

allow parties to cure defective allegations of jurisdiction. .

.Section 1653 should be liberally construed to allow a party to

cure technical defects.” Embry v. Hibbard Inshore, LLC., 2019 WL


                                   10
   Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 11 of 12



1558027, at *1 (E.D.La. April 10, 2019) (Wilkinson, Mag.) (quoting

Menendez v. Wal-Mart Stores, Inc., 364 F.App’x 62, 65 (5th Cir.

2010). In Embry, the court permitted amendment of the notice of

removal   because   the   defendants    sought to   correct and   clarify

existing allegations of citizenship. Id. In doing so, the court

recognized that the proposed amendment was not to create a new

basis for jurisdiction that did not exist in the original notice

of removal. Id.

     By relying on Embry, the defendants maintain that amendment

is sought only to correct a technical defect in the notice and

would not change the basis for jurisdiction as set forth in the

original notice. Rec. Doc. 8-1 at 4. The defendants also note that

at the time they sought leave of court to correct the defect, they

were still within the original thirty-day removal period. Rec.

Doc. 14 at 6. As alleged in the defendants’ motion seeking leave

of court, the notice of removal was filed September 1, 2020, but

the defendants were not served with the plaintiffs’ petition until

September 4, 2020. Rec. Doc. 8-1 at 5. The instant motion seeking

leave to amend was filed on October 2, 2020, which was within the

statutory time period for removal.

     Plaintiffs oppose leave to amend in the absence of unanimous

consent on removal. Rec. Doc. 9-1 at 10. However, it is important

to note that at the time Plaintiffs filed their motion to remand,



                                   11
   Case 2:20-cv-02400-ILRL-MBN Document 21 Filed 11/10/20 Page 12 of 12



the defendants had not yet sought leave to amend the notice of

removal.

    Therefore, this Court shall grant leave to amend the notice

of removal because the amendment does not assert a new ground for

jurisdiction and the pleading was timely filed within the removal

period. Moreover, the grounds upon which Plaintiffs oppose leave

to amend are moot because Tillman timely indicated his consent to

removal.

     New Orleans, Louisiana this 10th day of November, 2020



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   12
